Citation Nr: 9900348	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-40 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 decision of the VA RO 
which denied service connection for a right hip disability.  
This is the only issue properly on appeal at this time.  The 
veteran was scheduled for a Board hearing in December 1998 
but it was canceled at his request.  

The Board notes there are other matters which are not 
currently on appeal.  The veteran appealed a January 1996 RO 
decision which denied service connection for a cervical spine 
disorder, but that matter is no longer on appeal since the RO 
granted the benefit in a June 1998 decision.  The June 1998 
RO decision assigned a noncompensable rating for the service-
connected cervical spine disorder, and also denied a single 
10 percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities (the veterans 
other service-connected disability is tinnitus, rated 
noncompensable).  The veteran has not filed a notice of 
disagreement with the June 1998 RO decision as to issues of 
an increased rating for the cervical spine condition and a 
single 10 percent rating under 38 C.F.R. § 3.324, and thus 
such matters are not on appeal.  However, these issues (as 
well as an issue of an increased rating for tinnitus) were 
addressed in a December 1998 written presentation by the 
veterans representative at the Board.  It is unclear whether 
the representative is seeking to initiate an appeal or file 
new claims as to these issues, and such matter is referred to 
the RO for clarification and any other indicated action. 


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that he has a right hip condition which 
began during his military service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim of service connection for a right hip 
disability.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a right hip 
disability.


CONCLUSION OF LAW

The veterans claim for service connection for a right hip 
disability is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp.1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty from December 1988 to 
August 1995.  

The veterans service medical records include a July 1988 
enlistment examination and a December 1991 general medical 
examination; both show the lower extremities were normal.  
The lower extremities were also found to be normal at the 
March 1995 service separation examination, and on an 
accompanying medical history form the veteran denied any 
pertinent history. 

In April 1995, the veteran was seen at a service clinic, 
complaining of pain in the right hip and upper leg for 5 
years.  He denied a history of injury.  He described the pain 
as a nonradiating and intermittent dull ache occurring at 
least once a month with aggravation on running and jumping.  
He indicated that the pain was tolerable with running and 
jumping but he wanted documentation in his health records for 
possible VA benefits.  On objective examination, all findings 
were normal except for tenderness on deep palpation over the 
right greater trochanter.  The assessment was right hip pain, 
possible muscle strain or possible trochanteric bursitis.  X-
rays were ordered, and results were normal.  Medication was 
provided.

In September 1995, the veteran submitted a claim for service 
connection for right hip pain.  

On VA examination in December 1995, the veteran gave a 
history of gradual onset of right hip pain several years ago, 
without specific injury.  He said the pain had been more 
prominent after long marches, and he had been told he might 
have bursitis.  He said the problem was now generally 
asymptomatic, and was currently asymptomatic.  On current 
examination, all right hip findings were normal.  The 
diagnosis was status post past history of occasional 
recurrent right hip pain, none at present, rule out bursitis.  

In a notice of disagreement received in April 1996, the 
veteran asserted that his right hip pain gradually developed 
after running or marching.  He stated that now the hip hurt 
him about once a month but over-the-counter medication 
relieved the pain.  

At a VA examination in February 1997, the veteran related the 
history of right hip pain and said he had been given a 
diagnosis of bursitis.  He said that now he had pain in his 
right hip only every once in a while, and he currently did 
not have pain.   He indicated that the condition did not 
interfere with his work.  Upon examination, all clinical 
right hip findings were normal, and X-rays of the right hip 
were also normal.  The examiner diagnosed Occasional 
recurrent right hip pain, diagnosis of bursitis. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for a right hip 
condition which he contends began in service.   His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no further 
duty on the part of the VA to assist him with his claim, and 
the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veterans claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The March 1995 service separation examination, and earlier 
service medical records, show no right hip problems.  In 
April 1995, the veteran sought treatment for a complaint of 
right hip pain (he said he wanted documentation for future VA 
benefits); all clinical findings were normal, except for 
tenderness on deep palpation, and X-rays of the hip were 
normal; and the assessment was right hip pain, possible 
muscle strain or bursitis.  The veteran was discharged from 
service in August 1995.  Post-service VA examinations in 
December 1995 and February 1997 revealed entirely normal 
clinical and X-ray findings concerning the right hip.  In 
reporting the diagnosis on each occasion, the VA examiner 
noted a history of recurrent right hip pain and bursitis, but 
it is clear that the doctor was merely reciting the veterans 
history (that he had right hip pain in the past and had been 
told he had bursitis).  Such a mere transcription of a lay 
history into a medical record is not competent medical 
evidence for a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406 (1995).  

Given the entirely normal findings at the VA examinations, 
and the absence of any other medical evidence that the 
veteran now has a right hip disability, the Board concludes 
that he has failed to submit competent medical evidence of a 
current disability, and thus his service connection claim 
must be denied as not well grounded.  Caluza, supra.  


ORDER

Service connection for a right hip disability is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
